IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-10708
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

BENJAMIN RODRIGUEZ MACIAS,
a/k/a Howdy,

                                       Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:92-CR-279-R
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Benjamin Rodriguez Macias appeals the sentence imposed by

the district court after he pleaded guilty to distribution of

cocaine.   He argues that the court erred by increasing his

offense level based on the possession of a dangerous weapon and

by holding him accountable for drug quantities reflected in notes

found at his residence.    We have reviewed the record and Macias's

brief and AFFIRM Macias's sentence for the same reasons given by

the district court at sentencing.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.